Citation Nr: 0320214	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  02-03 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral 
congenital proximal radial ulnar ankylosis. 

2.  Entitlement to service connection for a bilateral 
shoulder disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



REMAND

On January 10, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should attempt to secure all 
records of treatment provided by the 
health care providers named by the 
veteran in the release forms (VA Form 21-
4142) dated in March 2003.  These 
include: Dr. John E. Clark; Dr. Richard 
Gold; and Ochsner Hospital.  If the RO 
cannot obtain these records, it should 
document its attempts.  

2.  Thereafter, the veteran should be 
afforded a VA examination, conducted by 
an orthopedist, in order to evaluate the 
nature, severity, and etiology of the 
claimed bilateral congenital proximal 
radial ulnar ankylosis and bilateral 
shoulder disorder.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior to the examination and the examiner 
must annotate the examination report in 
this regard.  All necessary tests and 
studies should be conducted in order to 
render diagnoses of the claimed 
disorders.  If the claimed disorders are 
currently found, the examiner should so 
indicate.  The examiner should review all 
of the veteran's medical records and 
history, and the service and post-service 
medical records, including but not 
limited to the June 1969 entrance 
examination, the August 1969 service 
medical notations, the September 1969 
medical board examination, the October 
1969 medical board proceedings 
disposition, and the March 1994 and March 
2002 statements from Dr. Clark.  

(a) Following an examination of the 
veteran and a review of his medical 
records and history, the VA specialist 
should render an opinion as to whether it 
is at least as likely as not that the 
claimed disorders constitute congenital 
or developmental defects, as opposed to 
diseases.  

(b) Additionally, the VA specialist 
should render an opinion as to whether it 
is at least as likely as not that the 
claimed disorders existed prior to the 
veteran's entrance into the service.  As 
well, the examiner should render an 
opinion as to whether it is at least as 
likely as not that the veteran's 
disorders were aggravated/increased in 
disability during his service, and 
whether such increase was due to the 
natural progress of the disease.  
Furthermore, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that the bilateral 
congenital proximal radial ulnar 
ankylosis, and the bilateral shoulder 
disorder were incurred during the 
veteran's active service (to include as 
secondary to the rigors of the veteran's 
boot camp), became manifest to a 
compensable degree within a one year 
period of his discharge from service, or 
are otherwise related to his active 
service.  

( c) Lastly, the VA specialist should 
render an opinion as to whether it is at 
least as likely as not that the bilateral 
congenital proximal radial ulnar 
ankylosis, and/or bilateral shoulder 
disorder are related to any post-service 
event(s) or diseases, including the 
veteran's March 1994 work injury related 
by Dr. Clark.  If the etiology of the 
veteran's bilateral congenital proximal 
radial ulnar ankylosis, and/or bilateral 
shoulder disorder are attributed to 
multiple factors/events, the examiner 
should specify which symptoms/diagnoses 
are related to which factors/events.  It 
is requested that the VA specialist 
reconcile any contradictory evidence 
regarding the etiology of the veteran's 
disorders.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





